Citation Nr: 1120646	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an asbestos related respiratory disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service in the US Army from December 1953 to December 1956.  This is his only period of qualifying service.  

He had a period of active military service in the US Air Force from August 1957 to April 1960.  However, this period of service was under conditions other than honorable and it was determined that this is a bar to VA benefits except for health care under Chapter 17, Title 38, U.S. Code.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for breathing problems due to exposure to asbestos.  

The issue has been recharacterized previously as entitlement to service connection for asbestosis.  The evidence of record reveals diagnoses of multiple respiratory disorders which may be related to asbestos.  Accordingly, the Board has further recharacterized the issue on appeal as indicated above, to most accurately reflect the Veteran's claim in light of the differing diagnoses of record.  

In January 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  A transcript of this hearing is of record.  

The case was previously before the Board in February 2010, when it was remanded for additional development including examination of the Veteran and medical opinions.  The requested development has been completed.  

The issue of entitlement to nonservice connected pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Army from December 1953 to December 1956; his exposure to asbestos was negligible at this time.  

2.  Available service treatment records do not reveal any complaints, findings, or diagnosis of any respiratory disorder, including any asbestos related respiratory disorder, during active service.

3.  The Veteran has diagnoses of multiple respiratory disabilities including:  chronic obstructive pulmonary disease (COPD), asbestosis, pleural thickening, and squamous cell carcinoma.  

4.  The most persuasive evidence of record establishes that the Veteran's current lung disabilities were first shown decades after service and are the result of a long history of smoking and post-service exposure to asbestos during civilian employment.  


CONCLUSION OF LAW

The criteria for service connection for an asbestos related respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated September 2004.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  A letter dated April 2006 substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was subsequently readjudicated in Supplemental Statements of the Case (SSOCs) dated in March 2009, August 2009 and March 2011.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.; See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).    

VA has obtained the available service personnel records; service treatment records; VA treatment records; VA examination reports; private treatment records; private examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for a lung disability, which he asserts is the result of exposure to asbestos during active service.  

There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Rather, VA Adjudication Procedure Manual, in electronic format, M21-1MR, contains guidelines for considering compensation claims based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include:  dyspnea on exertion; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; pulmonary function impairment; and, cor pulmonale which can be demonstrated by instrumental methods.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 (e).

The Veteran claims that he has a current lung disability which is a result of his exposure to asbestos during active military service.  As noted above, the Veteran had active military service in the US Army from December 1953 to December 1956.  This is his only period of qualifying service.  

He had a period of active military service in the US Air Force from August 1957 to April 1960.  However, this period of service under conditions other than honorable and it was determined that this is a bar to VA benefits except for health care under Chapter 17, Title 38, U.S. Code.

For most of the appeal, the Veteran asserted that he developed an asbestos related disability as a result of exposure to asbestos while employed by the Army Corps of Engineers with the Merchant Marine.  

Service with the Merchant Marine is only considered active military service in Ongoing Ocean service during the period of armed conflict from December 7, 1941 to August 15, 1945. 38 C.F.R. § 3.7(x)(15).  The overwhelming evidence of record indicates that the Veteran was a civilian employee of the Army Corps of Engineers with service aboard Merchant vessels.  This is not active military service.  

At a March 2008 hearing before an RO Decision Review Officer, and later at the  January 2010 hearing before the Board, he radically altered the basis of his claim and asserted that that he was primarily claiming asbestosis as due to his active military service in the US Army from 1953 to 1956.  He indicated that all of the military bases, barracks, and buildings and their boilers and roofing supplies were heavily laden with asbestos wrapped piping and wallboard insulation.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober,229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000) (Observing that in case where the claimant was also a physician, and therefore a medical expert, the Board could consider the appellant's own personal interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while interest in the outcome of a proceeding "may affect the credibility of testimony it does not affect competency to testify." (citations omitted).  

The Veteran's assertions with respect to asbestos exposure during active service lack credibility.  Throughout most of the claim and appeal period the Veteran asserted that he developed an asbestos related disability as a result of exposure to asbestos while in the Army Corps of Engineers with the Merchant Marine.  He continued to assert, that this was active duty, when evidence he submitted clearly showed this was civilian employment.  Moreover, he submitted evidence clearly showing civilian claims and lawsuits related to post-service, employment-related, asbestos exposure; all while asserting that this was actually qualifying active service.  He then abruptly changed his assertions at the hearings and asserted exposure to asbestos primarily during his three years of qualifying active service in the Army.  The Board finds the Veteran's assertions with respect to his claims of in-service asbestos exposure to lack credibility in light of the overwhelming volume of evidence of record establishing post-service asbestos exposure during civilian employment.  

The Veteran's DD-Form 214 shows that he served in the US Army from December 1953 to December 1956 as a Heavy Weapons Infantryman.  The National Personnel Records Center has indicated that the rest of the Veteran's service treatment and personnel records for his period of service in the Army are fire-related, although morning reports documenting some periods of Absence Without Leave were added to the file.  The Veteran testified, however, that he served on many Army ships during this period.

At entry into the Veteran's second period of service in US Air Force in August 1957, the Veteran complained of shortness of breath, pain or pressure in the chest, and a chronic cough.  However, service treatment records for this period of time reveal diagnosis for acute respiratory disorders such as influenza and bronchitis.  In March 1960 a separation examination of the Veteran was conducted.  Clinical evaluation of his lungs and chest was "normal" with no abnormalities noted by the examining physician.  His lungs were specifically noted to be clear and an accompanying chest x-ray examination report was negative for abnormalities.  

The Veteran has a current asbestos related respiratory disability.  This fact is not in question.  A large volume of post-service medical records show evaluation of, and treatment for, a variety of respiratory disorders.  

An August 1995 private x-ray examination report indicated irregular small opacities in the lower two lung zones of each lung which were "consistent with past chronic exposure to asbestos."  

An April 1996 examination report indicates that the Veteran "has asbestosis, as evidenced by his exposure to asbestos fiber while working in construction and in the merchant marines . . ."

An April 1980 private chest x-ray examination report indicated an impression of interstitial and pleural changes consistent with asbestosis along with chronic obstructive pulmonary disease (COPD).  

A December 2003 private x-ray examination report indicated minimal linear opacities in the middle right lung lobe and lower left lung lobe.  Similar findings were noted on an April 2003 VA chest x-ray examination along with evidence of bilateral pleural thickening.

Private pulmonary function testing conducted in August 2007 was indicative of COPD, not asbestosis.  The accompanying July 2007 private chest x-ray examination report indicated a history of asbestos exposure without the presence of current lung pathology.  

Private hospital records dated April 2009 indicate that the Veteran was diagnosed with lung cancer which was treated with a wedge resection of the lung.  A 35 year history of smoking was indicated as well as a history of asbestos exposure.  The diagnosis was squamous cell carcinoma of the right lower lung lobe.  

In June 2010, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that he felt that his asbestos exposure was mostly from his post-service shipboard employment as a civilian in the merchant marines, although he also alleged exposure during active service in the Army from 1953 to 1956.  The examining physician reviewed the medical evidence of record including the large volume of private and VA medical evidence related to diagnoses of lung disabilities.  PFT results were indicative of obstructive lung defect.  The diagnosis was COPD with underlying asbestosis.  The examining physician concluded that the Veteran's asbestos exposure during active service in the Army was negligible, especially when compared to the considerable amount of exposure the Veteran experienced during post-service shipboard employment.  This examination was adequate for compensation purposes.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).   

The Veteran claims entitlement to service connection for a respiratory disability, which he believes is a residual of exposure to asbestos during active service.  The medical evidence of record establishes post service diagnoses of asbestosis, and lung cancer along with COPD.  With the exception of the Veteran's assertions, there is simply no evidence that links any current respiratory disorder to military service or any alleged asbestos exposure during service.  The overwhelming evidence of record establishes that Veteran had significant post-service exposure to asbestos during civilian employment and that any current asbestos related respiratory disability is related to that exposure.  To the extent that the Veteran has a current diagnosis of COPD, the preponderance of the evidence of record reveals that disability is not related to military service, or to any alleged asbestos exposure during service.  To the extent that current lung disability is associated with smoking, service connection may not be granted for disability on the basis that it resulted from the use of tobacco products in service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, any claim for service connection on the basis of tobacco use that began in service would be precluded by law.  

The preponderance of the evidence is against the claim for service connection for an asbestos related respiratory disorder.  There is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an asbestos related respiratory disorder is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


